Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.
 
2.	Applicants’ amendment dated 08/25/2021 responding to the Office Action June 25th, 2021 provided in the rejection of claims 1-20.
3.	Claims 1, 8 and 11 are amended and claims 2-3 are canceled.

			Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

th, 2021 and an interview conducted on 12/30/2021 with Applicants’ representative Attorney Samar K. Shah (Reg. No. 70,821).

6.	Authorization for this examiner’s amendment was given in an interview with Attorney Samar K. Shah (Reg. No. 70,821).
7.	Claims 1, 4-5, 7-8, 10-11 and 16-20 are allowed.
8.	Claims 6, 9 and 12-15 are canceled.
9.	The application has been amended as follows:

Amendments to Specification:
The element/limitation: “one more objects” recited in paragraphs [0005, 0007 and 0027].  This limitation should be changed to – one or more objects --.

IN THE CLAIMS:

1. (Currently Amended) A method of holistic application development and deployment in a distributed heterogeneous computing environment, the method comprising: 
identifying, by a processing system comprising a processor, message-passing boundaries and data dependencies between code paths in a heterogeneous network environment; 
networked computer resources networked computer resources networked computer resources networked computer resources networked computer resource with another networked computer resource 
mapping, by the processing system, each one of the identified independent networked computer resources
generating, by the processor based at least in part on accessing a code library, intermediate code for each respective one of the target hardware nodes, the each respective one of the target hardware nodes being interconnected with others of the target hardware nodes via a respective communication interface; 
generating, by the processing system, respective serialization codes for each respective communication interface between the target hardware nodes; 
transmitting, by the processing system, the intermediate code for each respective one of the target hardware nodes to each one of the target hardware nodes; and 
transmitting, by the processing system, the respective serialization codes to each respective communication interface between the target hardware nodes[[.],
wherein the generating the serialization code comprises: detecting a message type being provided between the respective communication interface; and 
determining a serialization strategy for the message type according to security requirements for the respective communication interface and a channel configuration of the respective communication interface.  
  
4. (Previously Presented) The method of claim 1, wherein the generating the intermediate code comprises accessing the code library to generate specialized code for the respective target hardware nodes.  

5. (Previously Presented) The method of claim 4, wherein the code library comprises a generic library, an architecture- optimized library, and a part-specific library.  

6. (Canceled) 

7. (Currently Amended) The method of claim 1, wherein the method further comprises transforming the respective intermediate [[codes]] code into a format of the respective target hardware node.  

8. (Currently Amended) A computer program product comprising a non-transitory computer readable storage medium storing instructions encoded thereon that, when executed by a processor, cause the processor to: 
heterogeneous network environment as a consumed application specification; 
identify message-passing boundaries and data dependencies between code paths in [[a]] the heterogeneous network environment; 
identify independent networked computer resources networked computer resources networked computer resources heterogeneous network environment by identifying the message-passing boundaries and the data dependencies between code paths, each of the independent networked computer resources network computer resource with another networked computer resource 
map the consumed application specification to the independent networked computer resources 
encode at least one or more objects of the consumed application specification for a target communication channel by detecting message types that 
transform the consumed application specification into a format suitable for a target node[[.]],
 wherein the encoding of the at least one or more objects further comprises encoding the consumed application specification according to a determined security need for the communication channel.   

9. (Canceled)
 
10. (Currently Amended) The computer program product of claim 8, wherein the code library comprises one of a generic library, an architecture-optimized library, and a part-specific library.  

11. (Currently Amended) A system of holistic application development and deployment in a distributed heterogeneous computing environment, the system comprising: 
a processing system including a processor; and 
a memory, coupled to the processing system, that stores executable instructions and that, when executed by the processing system, facilitate performance of operations, comprising: 
identifying message-passing boundaries and data dependencies between code paths in a heterogeneous network environment; 
identifying independent networked computer resources networked computer resources networked computer resources networked computer resources network computer resource with another networked computer resource 
independent networked computer resources 
generating, based at least in part on accessing a code library, respective serialization codes for each respective communication interface between the target hardware nodes, the respective ones of the target hardware nodes being interconnected with others of the target hardware nodes via a respective communication interface; and 
transmitting, by the processing system, the respective serialization codes to each respective communication interface between the target hardware nodes[[.]],
wherein the generating the respective serialization codes comprises:
 detecting a message type being provided between the respective communication interface, 
  wherein the generating the respective serialization codes further comprises determining a serialization strategy for the message type according to security requirements for the respective communication interface and a channel configuration of the respective communication interface.

12-15 (Canceled) 

16. (Original) The system of claim 11, wherein the operations further comprise generating intermediate code for each respective one of the target hardware nodes.  

code into a format of the respective target hardware node.  

18. (Currently Amended) The system of claim 16, wherein the operations further comprise transmitting the respective intermediate [[codes]] code to each one of the target hardware nodes.  

19. (Previously Presented) The system of claim 16, wherein the generating the intermediate code comprises accessing the code library to generate specialized code for the respective target hardware nodes.  

20. (Previously Presented) The system of claim 19, wherein the code library comprises a generic library, an architecture- optimized library, and a part-specific library.

Reasons for Allowance
10.	Claims 1, 4-5, 7-8, 10-11 and 16-20 are allowed over the prior arts of record.
A. The cited references:
Sankaran et al. (US Pub. No. 2019/0347125 A1 – art of record) and Marks et al. (US Pub. No. 2020/0019423 A1 – art of record) do not discloses the limitations 
 in a target system that includes the plurality of networked computer resources operating in the heterogeneous network environment, based on the message-passing boundaries and the data dependencies, the independent networked computer resources being identified as not sharing dependency on a peripheral networked computer resource with another networked computer resource of the target system;… wherein the generating the serialization code comprises: detecting a message type being provided between the respective communication interface; and determining a serialization strategy for the message type according to security requirements for the respective communication interface and a channel configuration of the respective communication interface recited in claims 1 and 11.  Shardt does not disclose the limitation identify message-passing boundaries and data dependencies between code paths in the heterogeneous network environment; identify independent networked computer resources  from among a plurality of networked computer resources in a target system that includes the plurality of networked computer resources  in the network environment by identifying the message-passing boundaries and the data dependencies between code paths, each of the independent networked computer resources further being identified as not sharing dependency on a peripheral resource with another networked computer resource of the target system;… wherein the encoding of the one of more objects further comprises encoding the consumed application specification according to a determined security need for the communication channel recited in claim 8.
Schardt et al. (US Pub. No. 2020/0089540 A1) discloses the first threshold could be 50 messages per second, and if the number of messages passed between two accelerators is greater than 50 messages per second, the performance can be improved by coalescing the accelerators to get rid of the interfaces that provide the inter-accelerator communications – See paragraph [0104] and the dependencies field may indicate any dependencies the accelerator may have.  For example, the dependencies field could specify the specific programmable device the accelerator was designed for.  The dependencies field could also specify any dependencies on other accelerators.  Thus, accelerator Acc1 in FIG. 10 has a dependency on Acc2, which means Acc1 needs Acc2 to also be implemented – See paragraph [0079].  Shardt does not disclose the limitations identifying message-passing boundaries and data dependencies between code paths in a heterogeneous network environment; identifying independent networked computer resources from among a plurality of networked computer resources in a target system that includes the plurality of networked computer resources operating in the heterogeneous network environment, based on the message-passing boundaries and the data dependencies, the independent networked computer resources being identified as not sharing dependency on a peripheral networked computer resource with another networked computer resource of the target system;… wherein the generating the serialization code comprises: detecting a message type being provided between the respective communication interface; and determining a serialization strategy for the message type according to security requirements for the respective communication interface and a channel configuration of the respective communication interface recited in claims 1 and 11.  Shardt does not   from among a plurality of networked computer resources in a target system that includes the plurality of networked computer resources  in the network environment by identifying the message-passing boundaries and the data dependencies between code paths, each of the independent networked computer resources further being identified as not sharing dependency on a peripheral resource with another networked computer resource of the target system;… wherein the encoding of the one of more objects further comprises encoding the consumed application specification according to a determined security need for the communication channel recited in claim 8.
Litichever et al. (US Pub. No. 2018/0225230 A1) discloses messages passing between the host computer and the computer peripherals are intercepted and analyzed based on pre-configured criteria, and legitimate messages transparently pass through the device, while suspected messages are blocked – See Abstract.  A thread may be viewed as a sub-process; that is, a separate, independent sequence of execution within the code of one process.  Threads are becoming increasingly important in the design of distributed and client-server systems and in software run on multi-processor systems – See paragraph [0036]. Litchever does not disclose the claimed invention.
Regarding claims 1 and 11, the prior art of record when viewed individually or in combination does not disclose or render obvious the feature of the independent claims 1 and 11 specific to the limitations of:
 in a target system that includes the plurality of networked computer resources operating in the heterogeneous network environment, based on the message-passing boundaries and the data dependencies, the independent networked computer resources being identified as not sharing dependency on a peripheral networked computer resource with another networked computer resource of the target system;… wherein the generating the serialization code comprises: detecting a message type being provided between the respective communication interface; and determining a serialization strategy for the message type according to security requirements for the respective communication interface and a channel configuration of the respective communication interface and in combination in all other limitations/elements as claimed in claims 1 and 11.  Such combination/render obvious features, are allowed over the prior art of record.
Regarding claim 8, the prior art of record when viewed individually or in combination does not disclose or render obvious the feature of the independent claim 8 specific to the limitations of:
… identify message-passing boundaries and data dependencies between code paths in the heterogeneous network environment; identify independent networked computer resources  from among a plurality of networked computer resources in a target system that includes the plurality of networked computer resources  in the network environment by identifying the message-passing boundaries and the data  of the target system;… wherein the encoding of the one of more objects further comprises encoding the consumed application specification according to a determined security need for the communication channel and in combination in all other limitations/elements as claimed in claim 8.  Such combination/render obvious features, are allowed over the prior art of record.
Claims 4-5, 7, 10 and 16-20 are dependent upon claims 1, 8 and 11.  Since the independent claims 1, 8 and 11 are allowable, claims 4-5, 7, 10 and 16-20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue fee and, to avoid processing delays, should preferably accompany the Issue fee. Such submissions should be dearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newburn (US Pub. No. 2017/0262319 A1) discloses the system identifies a plurality of actions associated with the function call and the plurality of operands, determines a set of dependencies among the plurality of actions for executing the actions using a set of computing resources, and presents the set of actions and the determined set of dependencies – See Abstract and specification for more details.
Sathe et al. (US Pub. No. 2019/0089799 A1) discloses method to manage communication between a plurality of heterogeneous devices and a cloud has been described.  A speaker communication property of a speaker node executing at one of the plurality of heterogeneous devices and the cloud in a first network is compared with a listener communication property of a listener node executing at another of the plurality of devices in a second network – See Abstract and specification for more details.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MONGBAO NGUYEN/Examiner, Art Unit 2192